Citation Nr: 1545258	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-04 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to May 1, 2009 for the payment of additional compensation for the Veteran's minor child ("C.") as a dependent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from 1986 to 2006, when the Veteran retired with 20 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which adjusted the Veteran's compensation to include a second dependent, his minor son, S., effective December 1, 2009.  

The Veteran's claims file is wholly electronic.  Electronic documents in Virtual VA and in the eFolder on the Veterans Benefits Management Systems (VBMS) have been reviewed in preparation for this decision.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  The transcript of that hearing is associated with the Veteran's VBMS electronic documents (eFolder).


FINDINGS OF FACT

1.  The electronic claims file before the Board is incomplete, so as to rebut the presumption of administrative regularity.

2.  The Veteran's contention that he provided VA with a Social Security number for his dependent child C. soon after receipt of a July 26, 2006, notice is credible.


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 1, 2006, for an award of additional compensation for a dependent child, S., have been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f), (n)(West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he provided VA with a Social Security number for his child, C., by telephone.  The Veteran contends that he made the telephone contact "soon" after he received the July 2006 notice that C. had not been added to his award of compensation because information was missing.  The Veteran argues that the adjustment to his compensation should be paid as if VA had processed C.'s Social Security number when the Veteran first provided it in July 2006.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

Regarding additional compensation or pension for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  

VA regulations require that a claimant provide the Social Security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.  

A presumption of administrative regularity applies to actions by VA employees.  It is presumed that government officials have properly discharged their official duties, such as, in this case, documentation of information provided by a Veteran over the telephone.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  

To rebut the presumption of regularity, where there is no notation that the Veteran made an asserted July 2006 telephone contact, the Veteran bears the burden of producing clear evidence that VA did not follow its regular administrative processes for telephone contact documentation or practices for associating documents with a physical file in transit between ROs.

Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion that telephone contact was made, standing alone, does not rebut the presumption of administrative regularity for noting a contact, following up a contact, and associating such documents with a claims folder.  Jones v. West, 12 Vet. App. 98, 102 (1998).  

The record establishes that the Veteran submitted a claim for compensation prior to his service discharge in June 2006.  The Veteran provided a copy of a marriage certificate showing his November 2002 marriage, and a copy of a birth certificate showing the birth of S. with the February 2006 claim.  The Veteran appeared for VA examinations scheduled prior to his service separation, and a rating decision was issued in July 2006.  

The July 2006 notice of adjudication of the claims advised the Veteran, who lived in Georgia, that his claim was decided by a special VA unit in Winston-Salem, North Carolina, and that his claims file would be transferred to his local VARO after an administrative hold period.  The July 26, 2006 letter from the Winston-Salem RO notified the Veteran of the disability percentage assigned for purposes of compensation, but provided no specifics as to which RO should be contacted or when the claims file transfer would be completed.  

The July 2006 letter from the Winston-Salem, North Carolina, RO advised the Veteran, at the top of page two, that he would be paid for one dependent (his spouse).  The letter, at page 2, specifically noted that "important information" was missing regarding the Veteran's son, C., so the compensation award could not include the child as a dependent.  Page 3 advised the Veteran that a Social Security number was required before the Veteran's child could be added as a dependent.  

Although the letter advised the Veteran of his disability percentage and the number of dependents, the letter did not advise the Veteran of the amount of the VA benefit payment he would receive.  There is no record that the Veteran was separately notified of the amount of his first compensation payment as calculated based on one dependent.  

An internal VA document reflects that the award amount was calculated on July 25, 2006, one day prior to the notice to the Veteran that his disability claims had been adjudicated.  Payment of the calculated amount was authorized by the Winston-Salem RO on July 26, 2006, the same day the RO issued the notice letter advising the Veteran of the award.  Compare eFolder document VA 21-8947 with "Notification Letter," each issued July 26, 2006.  

The record is consistent with the Veteran's contention that there was no notice which would have allowed the Veteran to determine that the compensation payments he was receiving were based on one dependent rather than two.  Although the July 26, 2006 document advises the Veteran that he may call VA to provide information, the letter does not advise the Veteran when or where to call or how to obtain verification that the information was processed.  

The content of the July 2006 notice establishes that, depending on where the Veteran's file was located, a temporary file might have been created to document information provided during a telephone contact.  The fact that no evidence or internal document was added to the Veteran's file by either RO during the interval from July 26, 2006 to December 2007 also raises a doubt that the file is complete.
The next document associated with the electronic files is a December 2007 letter.  See Virtual VA, "Notification" dated in December 2007. 

A December 2007 letter advised the Veteran of an increase in his rate of compensation due to cost of living adjustment.  The December 2007 letter did not advise the Veteran as to how his disability rating or monthly benefit was computed (such as whether the amount included compensation for one or more dependents).

In September 2008, the Veteran was notified that periodic VA re-examinations had been scheduled.  The Veteran appeared for VA examinations conducted in October 2008, and was advised in November 2008 that his rate of compensation would remain unchanged, without specifics as to whether the amount included compensation for one or more dependents.  

It is undisputed that the Veteran provided his son's Social Security number to VA in November 2009 by a telephone contact.  A December 2009 notice advised the Veteran that his compensation was adjusted to include payment for two dependents, increased from one), effective December 1, 2009.  In January 2010, the Veteran disagreed with the December 1, 2009 effective date.  

In September 2010, the Veteran was advised that he had been paid education benefits in excess of his actual entitlement, and that an overpayment was created.  See Virtual VA, "DMC-First Demand Letter," date indicated as 9/24/2010.   This letter is significant in the Board's analysis of the case, because the electronic file includes no application for education benefits, and no correspondence or evidence related to education benefits prior to the notice of overpayment of benefits.  Thus, the electronic record establishes that there are additional documents about the Veteran's education benefits that are not associated with the electronic record available to the Board.  

The Board finds, as a matter of fact, that the electronic record before the Board is not complete.  In short, the record demonstrates that the administrative irregularity alleged by the Veteran is not the only irregularity demonstrated.  This is sufficient to rebut the presumption of administrative regularity.  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  

The Board is unable to identify any evidence which contradicts or is inconsistent with the facts alleged by the Veteran.  The record as a whole establishes that the Veteran filed his claim early, submitted all documents pertinent to the information requested on the application, appeared for all scheduled examinations, and demonstrated an ability to understand VA notices and respond promptly.  The record also demonstrates that the Veteran had a pattern of use of telephone contact to communicate with VA.  See also eFolder October 11, 2011 Report of General Information.  

The only factor which diminishes the Veteran's credibility is the financial incentive to allege that he provided information about his dependent child in July 2006.  However, the Veteran's description of the actions alleged is consistent, and so consistent with facts and patterns corroborated by the evidence, that the Veteran's testimony that he provided the Social Security number for a dependent child to VA within one year following a February 2006 application for benefits is credible.  

If the Veteran furnished a Social Security number for his dependent child within one year after he was notified of the July 2006 rating decision, he is entitled to compensation adjusted for the dependent child effective the day following his service separation, that is, effective July 1, 2006, the day following his service separation.  38 C.F.R. § 3.401.  The appeal for an effective date for an additional compensation allowance for the Veteran's dependent child, C., prior to December 2009, and effective as of the day following the Veteran's service separation on June 30, 2006, may be granted.  

ORDER

The appeal for an earlier effective date for an additional compensation for the Veteran's dependent child, C, as of the day following the Veteran's service separation, July 1, 2006, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


